Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Double Patenting
2.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11302173 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
3.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al (US 9940612 B1) in view of FERNANDO (US 2016/0005020 A1) (hereinafter FERNANDO).

	Regarding claim 1, Hamilton discloses a point-of-sale terminal (Fig. 1A, 1B, POS terminal 15; col. 13, lines 20-33) comprising: 
a touchscreen; a computer processor (Fig. 1A, 26); and 
a non-transitory computer memory, wherein the non-transitory computer memory stores computer instructions for controlling the computer processor to perform the steps (col. 4, lines 65-67, software stored on non-transitory storage medium (e.g., volatile or non-volatile memory for a computing device)) of: 
wirelessly receiving information from at least one sensor external to the point-of-sale terminal (Fig. 1B, communication path 23/25/27, col. 8, lines 51-64: “wireless devices like reader 5…”, payment reader 5, R1, R2; Fig. 2, sensor 126; col. 6, lines 33-40: “payment reader 5 may include…sensors…a biometric sensor…”; col. 8, lines 6-9: “the payment reader 5 includes device detection components including, but not limited to, sensors, detectors, radio frequency transmitters and/or receivers”) 
that indicates that the at least one sensor has sensed a measurable parameter that is outside of a threshold range (for example, the sensor(s) of reader 5 senses the location/position/motion/profile of the reader 5 when it is outside of the boundary; col. 8, lines 9-27: “POS terminal 15 can set a geo-fence within which to track reader profiles…the POS terminal 15 may query or target a specific reader… any deviation…is detectable”; col. 9, lines 11-15: “The reader 5 may send signals to the POS terminal 15…”; col. 10, lines 43-47: “through accelerometers or antennas, the POS terminal 15 can track, over time, the movement behavior of the reader 5. Thus, the behavior indicates that the reader moves within a certain geo-fence or stays stable on certain days, times, or months”; col.14, lines 1-13: “movement or rearrangement of R1 or R2 triggers the reader profile to change above or below a certain threshold”; col. 10, lines 62-67: “the reader 5 may store such data locally within the reader…”; col. 12, lines 63-67: “the payment reader 5 and the POS terminal 15 interact…via communication protocols to exchange and generate a reader profile based on behavior, such as motion tracking, of the reader 5…”), 
establishing, by the point-of-sale terminal, at least one communication channel with at least one third-party (the merchant 3) based on the indication that the at least one sensor has sensed the measurable parameter that is outside of the threshold range col. 12, lines 20-23: “The POS terminal 15 runs a point-of-sale application (shown in FIG. 1 as payment application 25) that provides a user interface for merchant 3 and facilitates communication with payment reader 5 and payment server 40”); and 
sending to the at least one third party at least one communication (col. 14, lines 1-13: “the POS terminal 15 sends notification to this effect indicating the merchant 3 that a new reader has either entered or an existing reader has exited the territory thus exhibiting deviation from an established and stored reader behavior”) relating to the at least one sensor indicating that the at least one sensor has sensed the measurable parameter that is outside of the threshold range (See also, col. 23, lines 48-51: “…If the deviation exceeds a threshold or confidence score, the merchant is alerted via a communication identifier provided at the time of account set up…”).
Hamilton fails to disclose the at least one sensor is selected from the group consisting of (1) a pressure sensor, (2) a switch, (3) a water sensor, (4) a strain gauge, (5) a temperature sensor, (6) an acoustic sensor, and (7) a level sensor.
In analogous art, FERNANDO discloses the at least one sensor is selected from the group consisting of (1) a pressure sensor, (2) a switch, (3) a water sensor, (4) a strain gauge, (5) a temperature sensor, (6) an acoustic sensor, and (7) a level sensor  (Fig. 4, paragraph 0085-0086, processor 401 control operation of optical sensor 423, bar code reader trigger 425, and accelerometer 427 and accelerometer 427 senses motion and/or change in position, paragraph 0105, sensor detects a change in position, such as a tilt, paragraph 0077, mechanical fail-safe release switch located near solenoid 307, paragraph 0154, primary user can apply pressure to screen, paragraph 0080, thermostat to sense temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of POS device 101 to perform product scanning, transaction completion, and other commercial point-of-sale tasks disclosed by Hamilton to use notification system includes an interface unit that communicates with store terminal used for predetermined site work process and an IP telephone terminal used for IP phone call, which are located at one work site as taught by FERNANDO to use terminal communication unit that communicates with information processing terminal used for predetermined site work process by a site worker and IP telephone terminal used for IP phone call to make site worker recognize said emergency notification [FERNANDO, paragraph 0184].

	Regarding claim 2, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein the at least one third-party is at least one of a monitoring service and a remotely-located store owner (col. 22, lines 41-55, POS terminal 15 includes one or more components, POS terminal 15 also includes a signal conditioning and monitoring component 226, device detection component 228, and payload or detection sequences 232, and registration application 234, col. 10, lines 48-65, POS terminal 15 requests the merchant to decide whether they would prefer the measurements to be stored locally or remotely. In other cases, the payment reader 5 or even the merchant may make that determination, reader or in a connected device, such as a POS terminal 15, or remotely in a server (i. e., third party)).
Regarding claim 3, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein establishing, by the point-of-sale terminal, the at least one communication channel comprises establishing, by the point-of-sale terminal, a connection between the point-of-sale terminal and the at least one third party using mesh network-based communications (col. 13, lines 34-54, communication network 30 may be the internet and payment and transaction information communicated between payment terminal 20 and payment server 40, col. 13, lines 46-50, communication network 30 may be any suitable communication network).
Regarding claim 4, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein establishing, by the point-of-sale terminal, the at least one communication channel comprises establishing, by the point-of-sale terminal, an IP-based communication connection between the point-of-sale terminal and the at least one third party (col. 13, lines 34-54, communication network 30 may be the internet and payment and transaction information may be communicated between payment terminal 20 and payment server 40, col. 9, lines 1-10, POS terminal 15 extracts or reads specific characteristics, e.g. physical, radio, magnetic, wireless, and the like, from the reader 5. POS terminal 15 allowing transmitter and receiver to interact with wide range of radio frequencies. The cellular telephone devices, which are now common).
Regarding claim 5, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein establishing, by the point-of-sale terminal, the at least one communication channel comprises establishing, by the point-of-sale terminal, a telephone connection between the point-of-sale terminal and the at least one third party (col. 22, lines 41-55, POS terminal 15 includes one or more components, POS terminal 15 includes a signal conditioning and monitoring component 226, device detection component 228, and payload or detection sequences 232, registration application 234).
Regarding claim 6, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein establishing, by the point-of-sale terminal, the at least one communication channel comprises establishing, by the point-of-sale terminal, a telephone connection between the point-of-sale terminal and the at least one third party using a cellular telephone (col. 9, lines 1-10, POS terminal 15 extracts or reads specific characteristics, e.g. physical, radio, wireless, and the like, from reader 5. POS terminal 15 allowing transmitter and receiver to interact with wide range of radio frequencies and output power levels. The cellular telephone devices, which are now common).
Regarding claim 7, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein establishing, by the point-of-sale terminal, the at least one communication channel (col. 2, lines 17-20, POS terminal may communicate over a wireless connection such as Bluetooth (BLE). The POS terminal mobile device running a point-of-sale application) comprises: 
establishing a Bluetooth connection between a cellular telephone and the point-of-sale terminal (col. 2, lines 17-20, POS terminal communicate over a wireless connection such as Bluetooth (BLE). The POS terminal mobile device running a point-of-sale application); and 
establishing, by the point-of-sale terminal, a connection between the point-of-sale terminal and the at least one third party using the cellular telephone (col. 9, lines 1-10, POS terminal 15 extracts or reads specific characteristics, e.g. physical, radio, magnetic, wireless, and the like, from the reader 5. POS terminal 15 allowing transmitter and receiver to interact with wide range of radio frequencies and output power levels. The cellular telephone devices, which are now common).
Regarding claim 8, Hamilton fails to disclose the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor is a pressure sensor.
In analogous art, FERNANDO discloses the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor is a pressure sensor (Fig. 4, paragraph 0105, sensor detects a change in position, such as a tilt, paragraph 0077, mechanical fail-safe release switch located near solenoid 307, paragraph 0154, primary user can apply pressure to screen, paragraph 0080, thermostat to sense temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of POS device 101 to perform product scanning, transaction completion, and other commercial point-of-sale tasks disclosed by Hamilton to use notification system includes an interface unit that communicates with store terminal used for predetermined site work process and an IP telephone terminal used for IP phone call, which are located at one work site as taught by FERNANDO to use terminal communication unit that communicates with information processing terminal used for predetermined site work process by a site worker and IP telephone terminal used for IP phone call to make site worker recognize said emergency notification [FERNANDO, paragraph 0184].
Regarding claim 9, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein sending to the at least one third party at least one communication relating to the at least one sensor comprises sending a voice message (col. 18, lines 65-67, User interface 112 include suitable user interface (e.g., buttons, touchscreen, keyboard, voice recognition, etc.) allow user to directly interact with payment reader 5).
Regarding claim 10, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein sending to the at least one third party at least one communication relating to the at least one sensor comprises sending a repeating voice message (col. 34, lines 20-24, `biometric payment instrument` is a type of payment instrument or financial instrument biometrically identifiable and initialized by a biometric characteristic, such as a person's finger, face, iris or retina, heartbeat, voice, etc).
Regarding claim 11, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein sending to the at least one third party at least one communication relating to the at least one sensor comprises sending a text message (paragraph 0279, in a restaurant, check emailed or texted to customer's mobile phone from POS device, copy of final bill emailed or texted to customer, or printed or POS device).
Regarding claim 12, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein the non-transitory computer memory further stores computer instructions for controlling the computer processor to perform the steps of signaling to a video recording system to store a date/time when the at least one sensor sensed the measurable parameter that is outside of the threshold range (col. 32, lines 26-40, payment terminal 602 presents the user with options to set conditions or limits to the use of device as a payment instrument, specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof, col. 31, lines 32- 44, interface is relayed on an audio or video display with a touch screen).
Regarding claim 13, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein the non-transitory computer memory further stores computer instructions for controlling the computer processor to perform the steps of signaling to a video recording system to begin video recording.
Regarding claim 14, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein the non-transitory computer memory further stores computer instructions for controlling the computer processor to perform the steps of signaling to a video recording system to begin video recording if not already recording (col. 25, lines 21-26, system interact with hardware and software components of device 202-1 to measure behavioral differences in the reader and record them as deviations to compare to the reader profile, col. 31, lines 32-35, user interface is relayed on an audio or video display with a touch screen and driver).
Regarding claim 15, Hamilton discloses the point-of-sale terminal as claimed in claim 1, wherein wirelessly receiving information from at least one sensor external to the point-of-sale terminal that indicates that the at least one sensor has sensed the measurable parameter that is outside of the threshold range comprises receiving the measurable parameter using radio frequency communication (col. 12, lines 20-23: “The POS terminal 15 runs a point-of-sale application (FIG. 1 as payment application 25) that provides a user interface for merchant 3 and facilitates communication with payment reader 5 and payment server 40”, col. 12, lines 63-67: “the payment reader 5 and POS terminal 15 interact…via communication protocols to exchange and generate a reader profile based on behavior, such as motion tracking, of reader 5).
Regarding claim 16, Hamilton discloses the point-of-sale terminal as claimed in claim 15, wherein the radio frequency communication comprises Bluetooth communication (col. 2, lines 17-20, POS terminal may communicate over a wireless connection such as Bluetooth (BLE). The POS terminal mobile device running a point-of-sale application).
Regarding claim 18, Hamilton fails to disclose the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor comprises a switch.
In analogous art, FERNANDO discloses the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor comprises a switch  (Fig. 4, paragraph 0077, mechanical fail-safe release switch located near solenoid 307, paragraph 0154, primary user can apply pressure to screen, paragraph 0080, thermostat to sense temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of POS device 101 to perform product scanning, transaction completion, and other commercial point-of-sale tasks disclosed by Hamilton to use notification system includes an interface unit that communicates with store terminal used for predetermined site work process and an IP telephone terminal used for IP phone call, which are located at one work site as taught by FERNANDO to use terminal communication unit that communicates with information processing terminal used for predetermined site work process by a site worker and IP telephone terminal used for IP phone call to make site worker recognize said emergency notification [FERNANDO, paragraph 0184].
Regarding claim 19, Hamilton fails to disclose the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor comprises a temperature sensor.
In analogous art, FERNANDO discloses the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor comprises a temperature sensor  (Fig. 4, paragraph 0077, mechanical fail-safe release switch located near solenoid 307, paragraph 0080, thermostat to sense temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of POS device 101 to perform product scanning, transaction completion, and other commercial point-of-sale tasks disclosed by Hamilton to use notification system includes an interface unit that communicates with store terminal used for predetermined site work process and an IP telephone terminal used for IP phone call, which are located at one work site as taught by FERNANDO to use terminal communication unit that communicates with information processing terminal used for predetermined site work process by a site worker and IP telephone terminal used for IP phone call to make site worker recognize said emergency notification [FERNANDO, paragraph 0184].
Regarding claim 20, Hamilton fails to discloses the point-of-sale terminal as claimed in claim 1, wherein the threshold range is time dependent.
In analogous art, FERNANDO discloses the point-of-sale terminal as claimed in claim 1, wherein the threshold range is time dependent (paragraph 0184, POS device 1104 transmit notifications upon occurrence of predetermined events or malfunctions, transmit an appropriate notification  for events like temperature of POS device 1104 exceeding a threshold, paragraph 0193, system set threshold values in real time (i. e., time dependent threshold) to determine whether the inventory for an item has fallen below a user-specified threshold, paragraph 0196, if a POS device idle for period of time ("threshold"), display advertisements based on last time a user interacted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of POS device 101 to perform product scanning, transaction completion, and other commercial point-of-sale tasks disclosed by Hamilton to use notification system includes an interface unit that communicates with store terminal used for predetermined site work process and an IP telephone terminal used for IP phone call, which are located at one work site as taught by FERNANDO to use terminal communication unit that communicates with information processing terminal used for predetermined site work process by a site worker and IP telephone terminal used for IP phone call to make site worker recognize said emergency notification [FERNANDO, paragraph 0194].
9.       Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al (US 9940612 B1) in view of FERNANDO (US 2016/0005020 A1) (hereinafter FERNANDO) and further in view of Burke (US 2017/0277947 A1) (hereinafter Burke).
Regarding claim 17, Hamilton and FERNANDO fails to disclose the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor comprises a water sensor.
In analogous art, Burke more specifically discloses the point-of-sale terminal as claimed in claim 1, wherein the at least one sensor comprises a water sensor (paragraph 0041, detects motion of individuals 60 such as customers and/or sales personnel near a POS (e.g. cash register on a table 68), paragraph 0019, sensors that detect moisture or water, or temperature). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of POS device 101 may be configured to perform product scanning, transaction completion, and other commercial point-of-sale tasks disclosed by Hamilton  and FERNANDO to use sensors for detecting temperature, moisture, audio/voice, and product selection in a retail premises as taught by Burke to detect environmental information and encoding the environmental information to determine the presence of an object or classify the type of object or event [Burke, paragraph 0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689